Citation Nr: 1702309	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracic-lumbar osteoarthritis.

2.  Propriety of the separate 10 percent rating assigned for right sciatic neuropathy, effective January 21, 2014.

3.  Propriety of the separate 10 percent rating assigned for left sciatic neuropathy, effective January 21, 2014.

4.  Entitlement to an initial rating in excess of 10 percent for bladder problems.

5.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

6.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Officer (RO) in San Diego, California, which denied increased ratings for thoracic-lumbar osteoarthritis, arthritis of the right knee, and bilateral pes planus, granted service connection for bladder problems with a 10 percent rating as of June 10, 2011, and denied a TDIU.

During the course of the appeal, in a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted separate 10 percent ratings for radiculopathy of the right and left sciatic neuropathy, effective January 21, 2014, associated with the Veteran's service-connected lumbar spine disability pursuant to the General Rating formula for Diseases and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  While the Veteran has not entered a notice of disagreement as to the propriety of the assigned ratings or effective dates for such disabilities, as such ratings are part and parcel of his claim for an increased rating for his lumbar spine disability and have been awarded during the appeal period, the Board has jurisdiction over such issues and have included them on the title page.

The Board notes that, subsequent to the most recent adjudication of the Veteran's claims in the November 2012 statement of the case, additional evidence, to include June 2016 VA examination reports and VA treatment records dated through July 2016, was associated with the record.  He has not waived AOJ consideration of such evidence.  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to  decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In regard to the Veteran's lumbar spine disability, bladder problems, and bilateral pes planus, the Board finds that a remand is necessary in order to afford him contemporaneous VA examinations so as to determine the current nature and severity of such disabilities.  In this regard, the Board observes that such disabilities were last examined by VA in July 2011.  Thereafter, in January 2012, the Veteran reported his condition had worsened and he anticipated it would continue to do so going forward.  He also indicated that his bladder problem was sometimes worse than what he reported to the examiner in July 2011, and at these times he must use the restroom hourly.  Further, with regard to his lumbar spine disability, VA treatment records associated with the record in February 2016 contain test results from May 2014 that showed severe chronic scoliosis of the lumbar spine and moderate L4-5 degenerative disc disease.  In addition, the Veteran's representative reported in October 2016 that the Veteran's symptoms had worsened substantially in the five years following the July 2011 examination.  Therefore, as the evidence suggests that the Veteran's lumbar spine, bladder, and bilateral pes planus symptomatology may have increased in severity since the previous VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, as the Veteran's bilateral sciatic neuropathy is part and parcel of his lumbar spine disability, such will also be examined on remand.

With regard to the Veteran's lumbar spine and right knee disabilities, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the July 2011 VA examination, which addressed both the lumbar spine and right knee disabilities, and the June 2016 VA examination, which addressed only the right knee disability, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, the examination conducted as a result of this remand should address such inquiries, and include a retrospective medical opinion as to the findings included in the July 2011 and June 2016 VA examinations. 

With regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the increased rating claims remanded herein as the outcome of such claims may materially affect his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the Veteran's TDIU claim must be deferred.  Furthermore, the Veteran should be requested to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as he has not done so as of yet.  

Further, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.  Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the November 2012 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbar spine disability with associated neurologic disabilities of bladder problems and right and left sciatic neuropathy.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's lumbar spine disability.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in July 2011.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner is further requested to indicate whether the Veteran's lumbar spine disability results in any objective neurologic impairments other than bladder problems and right and left sciatic neuropathy, as such have already been separately rated, and, if so, the nature and severity of such neurologic impairment.

Further, with regard to the separately rated bladder problems and right and left sciatic neuropathy, the examiner should identify the nature and severity of such impairments.  In this regard, the examiner is requested to indicate whether the Veteran's bilateral sciatic nerve impairment results in mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the sciatic nerve.  Further, he or she should address whether the Veteran's bladder problems result in urine leakage, frequency, or obstructed voiding and the severity of such condition.

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability with associated neurologic disabilities of bladder problems and right and left sciatic neuropathy.  

All opinions expressed should be accompanied by supporting rationale.

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his bilateral pes planus.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's bilateral pes planus.  The examiner should indicate whether such condition is classified as mild, moderate, severe, or pronounced, as defined in Diagnostic Code 5276, and whether the condition is unilateral or bilateral.  Further, he or she should indicate whether the Veteran has any additional foot disabilities related to, or caused by, his bilateral pes planus, or neurological impairment associated with such disability that is separate and distinct from his right and/or left sciatic neuropathy. 

The examiner should comment upon the functional impairment resulting from the Veteran's bilateral pes planus.  

All opinions expressed should be accompanied by supporting rationale.

5.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's right knee disability.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right knee disability conducted in July 2011 and June 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's right knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's right knee disability.  

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the November 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

